ITEMID: 001-93589
LANGUAGEISOCODE: ENG
RESPONDENT: GEO
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: KHVICHIA AND OTHERS v. GEORGIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: The first applicant, Mrs Eter Khvichia, was born in 1953 and lives in Khelvatchauri. The second and third applicants, Mrs Darejan Skhireli and Mrs Gulnara Vatsadze, were born in 1953 and 1954 respectively and live in Kutaisi. The fourth applicant, Mrs Maia Kuparashvili, was born in 1976 and lives in Khobi. All the applicants are Georgian nationals and were represented before the Court by Mr Mitrophane Sturua, a lawyer practising in Tbilisi. The respondent Government were represented by their Agent, Mr David Tomadze of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
By virtue of a binding judgment of the Kutaisi Regional Court dated 17 January 2001, the Ministry of Transport and Communications of Georgia, the Georgian Maritime Department and several private persons were ordered to pay the applicants pecuniary and non-pecuniary damages for the harm caused by the deaths of their husbands, who had drowned in a shipwreck on 14 February 1998.
The judgment debt consisted of payments in the form of a lump sum and monthly allowances, the latter obligation arising with effect from 15 February 1998. The practical arrangements for payment of the judgment debt were not specified.
On 6 April and 15 May 2006 the applicants complained to the Enforcement Department of the Ministry of Justice that they had not received their allowance for the past forty-eight months; the corresponding arrears amounted to some 61,000 United States dollars (USD) (44,708 euros (EUR)).
In a reply of 29 May 2006 the Enforcement Department, officially classifying the applicants’ case as of high importance, pledged to undertake specific enforcement measures with the aim of paying the above-mentioned arrears without delay.
